The single member’s
“finding” (affirmed and adopted by the reviewing board) that “the claimant has failed to prove by a fair preponderance of affirmative evi*855dence that there was Serious and willful misconduct on the part of the employer which resulted in the injury” (see G. L. c. 152, § 28; O’Leary’s Case, 367 Mass. 108, 115-116 [1975]) was not contrary to law. See and compare Sciola’s Case, 236 Mass. 407, 413-414 (1920); Foster’s Case, 242 Mass. 386, 387-388 (1922); Durgin’s Case, 251 Mass. 427, 429-430 (1925); McCarthy’s Case, 314 Mass. 610, 611-612 (1943); Diaduk’s Case, 336 Mass. 5, 7 (1957). The employee’s arguments are largely predicated on the mistaken premise that this court can make its own independent findings of fact. See Hachadourian’s Case, 340 Mass. 81, 85 (1959).
Ronald B. Horvitz for the employee.
John W. Finnigan for the employer (Robert J. Ladd, for the insurer, with him).

Judgment affirmed.